UNITED STATES COURT OF APPEALS
                      For the Fifth Circuit



                          No. 95-10860
                        Summary Calendar



     BARBARA SANDERSON, As Next Friend of Brandi Sanderson,
                     a Minor; SONIA JIMENEZ

                                           Plaintiffs - Appellants


                             VERSUS


         ANSON INDEPENDENT SCHOOL DISTRICT; MIKE BROWN,
          Principal of Anson High School, Anson, Texas


                                            Defendants - Appellees



          Appeal from the United States District Court
               For the Northern District of Texas
                         (1:95-CV-086-C)
                          April 10, 1996


Before HIGGINBOTHAM, DUHÉ, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:1

     High school seniors who confessed to shoplifting while on a
school-sponsored trip were disciplined by the principal. They were

not allowed to participate in graduation ceremonies (but did

receive their diplomas), not allowed to participate in a senior

awards ceremony and in another school-sponsored trip, and one was

removed from her position as a class officer.     The students sued

1
  Pursuant to Local Rule 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in Local Rule 47.5.4.
the principal and the school district in state court alleging

violations of the due process clause of the Fourteenth Amendment of

the United States Constitution and resultant causes of action under

§ 1983, and a defamation claim under Texas state law.         After

removal, the district court granted defendants’ motion to dismiss

for failure to state a claim under Rule 12(b)6.

       The students appeal and we affirm essentially for the reasons

stated by the district court.    The students have failed to state

either a property or a liberty interest in mere participation in

school ceremonies or extra-curricular activities or in holding a

position as a class officer.

       Before this Court, the students advance for the first time

equal protection claims.    We do not address claims such as these

raised for the first time on appeal.   Goff v. Taylor, 812 F.2d 931,

933 (5th Cir. 1987).

       The state law defamation claim against the principal and the

district were properly dismissed as they are immune under Texas

law.    Jones v. Houston Ind. School Dist., 979 F.2d 1004 (5th Cir.

1992).

       AFFIRMED.




                                  2